                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                    No. 7:20-CR-201-BR-l


UNITED STA TES OF AMERICA,

           VS.                                                            ORDER
JOURDEN TAIREE SHEPARD.


          IT IS HEREBY ORDERED that the following government exhibits admitted into evidence

on July 12, 2021, be turned over to the case agent, Brad Reader, to be retained in his custody until

this case is completed, including any matters on appeal:


     Exhibit No.           Description
    4                      Marijuana Blunt
     5                     Evidence Envelope with Crack Cocaine
     6                     Evidence Envelope with Fentanyl
     7                     Evidence Envelope with Cash
     7A                    Evidence Envelope with Cash
     7B                    Evidence Envelope with Cash
     8                     Glock 17 Firearm
     12                    Samsung Cellphone
     13                    iPhone Cellphone




This ~           y of July, 2021.


                                                     W. Earl Britt
                                                     Senior U.S. District Judge


Agent' s signature
